Case 1:99-mc-09999 Document 1173-6 Filed 10/21/20 Page 1 of 2 PageID #: 118205




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 DERMIRA, INC. and ROSE U, LLC,    )
                                   )
                 Plaintiffs,       )
                                   )
           v.                      )                      C.A. No. _____________
                                   )
 PERRIGO PHARMA INTERNATIONAL DAC, )
                                   )
                 Defendant.        )

                    PLAINTIFFS’ RULE 7.1(A) DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1(a), Plaintiffs Dermira, Inc. and Rose U,

LLC state that:

                 Dermira, Inc. is a wholly-owned subsidiary of Eli Lilly and Company (“Lilly”).

                 No publicly held corporation owns 10% or more of the stock of Lilly.

                 Rose U, LLC has no parent corporation and no publicly held corporation owns 10%

                  or more of it.
Case 1:99-mc-09999 Document 1173-6 Filed 10/21/20 Page 2 of 2 PageID #: 118206




                                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                           /s/ Jack B. Blumenfeld
 OF COUNSEL:                               Jack B. Blumenfeld (#1014)
                                           Brian P. Egan (#6227)
 Adam L. Perlman                           1201 North Market Street
 Tiffany C. Weston                         P.O. Box 1347
 LATHAM & WATKINS LLP                      Wilmington, DE 19899
 555 Eleventh Street, NW, Suite 1000       (302) 658-9200
 Washington, D.C. 20004-1304               jblumenfeld@mnat.com
 (202) 637-2200                            began@mnat.com

 Arlene L. Chow                            Attorneys for Plaintiffs Dermira, Inc.
 Caroline Rivera                           and Rose U, LLC
 LATHAM & WATKINS LLP
 885 Third Avenue
 New York, NY 10022
 (212) 906-1200

 Brenda L. Danek
 Alex M. Grabowski
 LATHAM & WATKINS LLP
 330 North Wabash Avenue, Suite 2800
 Chicago, IL 60611
 (312) 876-7700

 October 21, 2020




                                       2
